David Newbern, Judge, concurring. The complaint in this case sought cancellation of a deed the appellant made to the appellees conveying land of which the appellees are still possessed. It also asked for “the fair market value” of the other tract which was no longer in the appellees’ possession. It also asked that the appellees be “directed by the court to turn over all personal property belonging to the plaintiff [appellant].” Thus, the complaint seemed to seek several different kinds of remedies which could have been available based on a number of theories of recovery. 1. The Deeds In his memorandum opinion, the chancellor did not reveal the theory upon which he denied the appellant’s requested remedies with respect to the deeds. He said simply that the “plaintiff [appellant] has failed to meet her burden of proof in regards to the deeds.” We do not know whether he meant her burden to show the deeds she executed were procured by fraud or in trust, or whether he meant the deeds back to her which she said had disappeared — perhaps a “lost deed” theory. I can go along with the result in affirming this decision because I do not believe the chancellor’s decision was clearly erroneous or against the preponderance of the evidence, no matter which theory is under discussion, but I do believe he should have discussed them, and so should we. To construct a trust, our supreme court has required a strong showing of a confidential relationship between the parties or intentional fraud. Thom v. Geyer, 254 Ark. 716, 497 S.W. 2d 689 (1973); cf. Henslee v. Kennedy, 262 Ark. 198, 555 S.W. 2d 937 (1977). A party seeking to show a lost deed must do so by the “clearest, most conclusive and satisfactory proof.” Hill v. Jones, 219 Ark. 904, 245 S.W. 2d 573 (1952); Erwin v. Kerrin, 169 Ark. 183, 274 S.W. 2 (1925). 2. The Coins We cannot identify the theory the chancellor used to justify the $19,000 judgment stemming from the coin collection transfer. His memorandum specifically rejected express or constructive trust but went on to speak of the standard of loyalty owed by a brother to a sister with the following language: . . . but this court finds that the Defendant, Runyan Penney took possession of the involved coin collection for safekeeping and a brother and sister relationship existed and the defendant owed a reasonable standard of good faith, prudent dealing and loyalty to his sister in holding the coin collection. Later in his opinion, the chancellor mentioned a duty to “account” for the coin collection. Whether he had in mind an “accounting” in the sense of the traditional equitable remedy or perhaps the traditional law court count in assumpsit of money had and received, Wilson v. Biles, 171 Ark. 912, 287 S.W. 373 (1926); General Contract Purchase Corp. v. Clem, 220 Ark. 863, 251 S.W. 2d 112 (1952), the evidence was not really in question that the appellee D. R. Penney had received the coins and disposed of them. However, the only evidence of what he actually received for them was his own statement that he received $1,100. The $19,000 judgment was based on evidence the coins were worth $20,000, and Penney had returned only $1,000. This award clearly does not fit the “accounting” mold, as the appellee is not being compelled to account for what he has received. Although it also does not fit the general “unjust enrichment” theory of assumpsit, I agree with Professor Dobbs that a fair result can be reached by refusing to limit assumpsit to that theory and permitting recovery of the value of the converted item. See Dobbs, Remedies, pp. 416-417 (1973), citin Felder v. Reeth, 34 F. 2d 744 (CA 9 1929). Thus, by applying the equity clean-up doctrine, I can agree the chancellor had the authority to award this assumpsit remedy. This discussion may seem to have been superfluous, but I do not believe courts, either trial or appellate, should decide cases without making clear the legal bases for the decision, in addition to the factual ones. Chief Judge Wright joins in this concurring opinion.